                                                                                      Case 2:19-cv-01332-KJD-NJK Document 74 Filed 09/03/21 Page 1 of 3




                                                                                 1 Joel D. Odou
                                                                                   Nevada Bar No. 7468
                                                                                 2 Analise N.M. Tilton
                                                                                   Nevada Bar No. 13185
                                                                                 3 Kyle J. Hoyt
                                                                                   Nevada Bar No. 14886
                                                                                 4 Wood, Smith, Henning & Berman LLP
                                                                                   2881 Business Park Court, Suite 200
                                                                                 5 Las Vegas, Nevada 89128-9020
                                                                                   Telephone: 702 251 4100
                                                                                 6 Facsimile: 702 251 5405
                                                                                   jodou@wshblaw.com
                                                                                 7 atilton@wshblaw.com
                                                                                   khoyt@wshblaw.com
                                                                                 8
                                                                                   Attorneys for DINO DENNISON and KNIGHT
                                                                                 9 TRANSPORTATION, INC.
                                                                                10
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                            DISTRICT OF NEVADA
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                     ALEXIS LEE,                                           Case No.: 2:19-CV-01332-KJD-NJK
                                                                                14
                                                                                                        Plaintiff,                         STIPULATION AND ORDER
                                                                                15
                                                                                              v.                                           Trial Date:           October 4, 2021
                                                                                16
                                                                                   DINO DENNISON, individually; KNIGHT
                                                                                17 TRANSPORTATION, INC., a foreign
                                                                                   corporation; DOES I-X, and ROE
                                                                                18 CORPORATIONS INC.,,

                                                                                19                      Defendants.
                                                                                20

                                                                                21            Plaintiff ALEXIS LEE (hereinafter "Plaintiff"), by and through her counsel of record, Paul

                                                                                22 D. Powell, Esq. and Ryan T. O'Malley, Esq., of the Powell Law Firm, and Defendants KNIGHT

                                                                                23 TRANSPORTATION, INC. and DINO DENNISON (hereinafter "Defendants"), by and through its

                                                                                24 counsel, Wood, Smith, Henning & Berman LLP, hereby submit this Stipulation and Order that the

                                                                                25 following items have been agreed to both parties at the time of trial:

                                                                                26            1)        Both parties agree there will be no reference to Defendant Dino Dennison not being

                                                                                27 deposed during discovery and/or not being present during trial.

                                                                                28            2)        Both parties agree there will be no reference to evidence of the size and financial

                                                                                     22146677.1:10092-0065                                                  Case No. 2:19-CV-01332-KJD-NJK
                                                                                                                             STIPULATION AND ORDER
                                                                                      Case 2:19-cv-01332-KJD-NJK Document 74 Filed 09/03/21 Page 2 of 3




                                                                                 1 information of Knight Transportation.

                                                                                 2            3)        Both parties agree to exclude any reference or questions regarding prior media

                                                                                 3 reports and admin matters involving Dr. Wang.

                                                                                 4            4)        Both parties agree to exclude prior incident reports and unrelated accidents involving

                                                                                 5 Defendants Knight Transportation, Inc. and Dino Dennison.

                                                                                 6    DATED this 3rd day of September, 2021             DATED this 3rd day of September, 2021

                                                                                 7    THE POWELL LAW FIRM                               WOOD, SMITH, HENNING & BERMAN LLP

                                                                                 8
                                                                                       /s/ Ryan T. O'Malley                              /s/ Analise N.M. Tilton
                                                                                 9
                                                                                      PAUL D. POWELL                                    JOEL D. ODOU
                                                                                10    Nevada Bar No. 7488                               Nevada Bar No. 7468
                                                                                      RYAN T. O'MALLEY                                  ANALISE N. M. TILTON
                                                                                11    Nevada Bar No. 12461                              Nevada Bar No. 13185
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                      TOM W. STEWART,                                   2881 Business Park Court, Suite 200
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12    Nevada Bar No. 14280                              Las Vegas, Nevada 89128
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13    8918 Spanish Ridge Avenue, Suite 100
                                                                                      Las Vegas, Nevada 89148                           Attorneys for Defendants, Knight Transportation,
                                                Attorneys at Law




                                                                                14                                                      Inc. and Dino Dennison
                                                                                      Attorneys for Plaintiff, Alexis Lee
                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19
                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     22146677.1:10092-0065                               -2-                  Case No. 2:19-CV-01332-KJD-NJK
                                                                                                                             STIPULATION AND ORDER
                                                                                      Case 2:19-cv-01332-KJD-NJK Document 74 Filed 09/03/21 Page 3 of 3




                                                                                 1                                                                 Case Name: Lee v. Dennison et al.
                                                                                                                                                 Case No. 2:19-cv-01332-KJD-DJA
                                                                                 2

                                                                                 3                                                ORDER
                                                                                 4                      IT IS SO ORDERED.
                                                                                 5

                                                                                 6              DATED this 3rd day of September 2021
                                                                                 7

                                                                                 8                                               UNITED STATES DISTRICT JUDGE
                                                                                 9

                                                                                10

                                                                                11 Respectfully Submitted by:
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 WOOD, SMITH, HENNING & BERMAN LLP
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                     By:          /s/ Analise N.M. Tilton
                                                                                14
                                                                                            JOEL D. ODOU
                                                                                15          Nevada Bar No. 7468
                                                                                            ANALISE N. M. TILTON
                                                                                16          Nevada Bar No. 13185
                                                                                            2881 Business Park Court, Suite 200
                                                                                17          Las Vegas, Nevada 89128
                                                                                            Attorneys for Defendants, Knight Transportation,
                                                                                18
                                                                                            Inc. and Dino Dennison
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                     22146677.1:10092-0065                           -3-              Case No. 2:19-CV-01332-KJD-NJK
                                                                                                                         STIPULATION AND ORDER
